Citation Nr: 0429834	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-24 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

In an August 11, 2003 letter, the RO informed the veteran 
that his substantive appeal was not received until July 31, 
2003, and that consequently he had not filed a timely 
substantive appeal.  The Board has reviewed the record and 
notes that the RO issued a statement of the case on April 29, 
2003, and that a substantive appeal was faxed to the RO on 
July 2, 2003.  The Board accepts jurisdiction for appellate 
review based on the veteran's faxed substantive appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to service connection for 
bilateral hearing loss.  The veteran stated that he had not 
received any private treatment for his hearing loss.  He 
reported that he was given testing and hearing aids at the 
Murfreesboro, Tennessee VA medical facility in 1999, and has 
received treatment for hearing loss since 1999 at that VA 
facility.  The record does not contain a copy of the 
veteran's 1999 VA audiological examination report and 
subsequent treatment.  The veteran's VA medical records 
related to his hearing loss must be obtained prior to 
consideration of his appeal.  See 38 C.F.R. § 3.159(c)(2) 
(2003).  

The veteran testified that he had been exposed to the 
acoustic trauma of aircraft and electrical generators in 
service.  The Board notes that the veteran's DD-214 verifies 
that the veteran was a parachutist and that he was an 
operator/mechanic of power generators.  The Board further 
notes that the evidence indicates that the veteran currently 
has bilateral hearing loss.  While the veteran's discharge 
examination report does not show that the veteran experienced 
hearing loss disability as defined by VA, the examination 
report does show an elevation at some of auditory thresholds 
during service.  The Board is of the opinion that the veteran 
should be provided a VA audiometric examination which 
provides a medical opinion.  See 38 C.F.R. § 3.159(c)(4) 
(2003).

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should obtain all of the 
veteran's VA medical records relating to 
hearing loss from the Murfreesboro, 
Tennessee VA Medical Center.  The request 
should be made for the period from 
January 1999 to present.   

2.  The veteran should be scheduled for 
VA audiometric examination.  All 
indicated tests and studies should be 
performed.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  The examiner 
should provide an opinion as to whether 
there was any clinically significant 
change in hearing ability during service, 
and if so, whether it is at least as 
likely as not that any current hearing 
loss disability is related to such change 
in the veteran's hearing ability in 
service.  Additionally, the examiner 
should opine whether the veteran has 
current hearing loss disability 
consistent with exposure to acoustic 
trauma, to include acoustic trauma in 
service.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination report complies fully 
with the above instructions, and if not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 
 
4.  The RO should readjudicate the 
veteran's claim considering all the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he should be 
furnished a supplemental statement of the 
case and be given an appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




